DETAILED ACTION

Election/Restriction: Election by Original Presentation
Newly submitted claims 31-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 31-41 recite a materially different product from that of originally-presented/elected claims 1-11.  In particular, new claims 31-41 recite a product with nanopores containing a "filling solution", which is displaceable in response to exposure to an exchange fluid and which may comprise ethanol, whereas the originally-elected claims recite a product with nanopores that are filled with oil.  As such, the two groups of claims recite materially different and mutually-exclusive products.  Furthermore, Applicant explicitly states that the newly-added claims are directed to an intermediate product (Applicant's Remarks, p. 9), which differs from the hydrophobic final product recited in original claims 1-11. The product of new claims 31-41 could be used to make a different product from that of claims 1-11, e.g. a product with a colorful coating and/or pores containing pigment particles or a product with a hydrophilic surface.  Therefore, new claims 31-41 recite a product that is independent and distinct from that of original claims 1-11, an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one is not likely applicable to the other. 
Since Applicant has received an action on the merits for the originally-presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-41 are withdrawn from consideration 

Claim Objections
Claim 30 is objected to because of the following informalities:  it lacks a status indicator.  All claims submitted with an amendment must recite in parentheses whether they are previously presented, currently amended, or new.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4- 11, and 28-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
	The intended meaning of claim 1 is unclear because it recites "nanopores containing a quantity of liquid oil sufficient to eliminate air therefrom".  When interpreted in combination with dependent claim 29, which is presumed to further limit claim 1 and which recites that the liquid oil completely fills the lumen of each nanopore, it is unclear how much oil is required to be present in the pores of claim 1, including what quantity is "sufficient" and how much air is required to be eliminated from the pores.  Because claim 29 specifies that the pores are completely filled with oil, it is implied that the pores of claim 1 can be something other than completely filled.  For the sake of compact 
	Claims 4-11 and 28-30 are rejected under 35 U.S.C. 112(b) because they depend from claim 1.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. Corros. Sci.  2015, 93, p. 159-166). 
Regarding claims 1, 8, and 28, Wang teaches a coating for an aluminum surface comprising an aluminum oxide inner layer adjacent a substrate and a porous aluminum oxide outer layer atop the inner layer that has a first surface in contact with the inner layer and an outer surface opposite the first surface (p. 165, right col.).  The outer layer comprises tubular nanopores, each including a wall/sidewall that terminates in/"cooperates with" a dead end to define a lumen containing a quantity of liquid oil, which necessarily is sufficient to displace/eliminate at least some air from the nanopore 

Regarding claims 4-7, the oil in Wang's coating is a perfluorinated oil, perfluoropolyether (PFPE), (p. 160, left col.), which is immiscible with and repellant to water (p. 160, left col.; p. 163, right col.).  Wang also teaches that the oil aids in protecting the coated surface from corrosion (i.e. the oil is "anti-corrosive") (Abstract; p. 165, right col.; p. 166, left col.).  Additionally, as the oil is water-repellant, it is also at least somewhat anti-corrosive to water and to corrosive agents that are soluble in water but not in the oil.  Furthermore, as no particular degree of corrosion resistance has been defined to qualify an oil as "anti-corrosive" and as Wang's oil is resistant to at least some types of corrosion and/or is more corrosion-resistant to corrosion than at least some other materials, Wang's oil qualifies as "anti-corrosive". 

Regarding claim 9, the outer layer of Wang's coating is superhydrophobic and highly repellant (i.e. the layer is non-wetting) to water (p. 163, right col.). 

Regarding claim 10, prior to the oil being applied, the outer layer is treated such that a hydrophobic coating is over/on the walls of the pores in Wang's porous alumina layer (p. 160, left col.; p. 163, right and left col.; p. 166, left col.).  

Regarding claim 11, prior to the oil being applied, the outer layer of Wang's coating is rough, and afterward, the outer surface of the coating is smooth and nearly 

The rejections of claims 1 and 4-11 under 35 U.S.C. 102(a)(2) as being anticipated by Lee (Lee et al. Adv. Funct. Mater. 2017, 27, 1606040, p. 1-11) are withdrawn in view of the reference being disqualified as prior art under 35 U.S.C. 102(b)(1)(A).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-11, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang alone, or, optionally, in view of Heppekausen (US PG Pub. No. 2005/0098441) or Geyer (DD 276557 A), the text of which is cited herein according to an English language translation.  
Regarding claims 1, 4-11, 28, and 29, as discussed above, Wang teaches a nanoporous, oil-containing porous alumina coating for an aluminum substrate that is considered to meet the limitations of claims 1, 4-11, and 28.  As also noted above, the meaning of the claim 1 limitation reciting that the nanopores contain "a quantity of liquid oil sufficient to eliminate are therefrom" is unclear.  If the limitation is intended to convey that air is completely eliminated from the pores in the coating, then Wang may be considered to differ from the claimed invention because he does not explicitly teach that the quantity of oil in his coating is sufficient to completely eliminate air from the pores.  However, Figure 10 depicts a schematic of the coating wherein the lubricant, which corresponds to the recited "oil", completely fills the pores (Fig. 10).  Heppekausen also teaches that vacuum impregnation can be used to ensure the complete filling of anodic alumina pores with a hydrophobic coating (par.11-14, 51).  Geyer further teaches using solvent bridges, a process wherein various solvents of sequentially-varying polarities and miscibilities are used to transition from the pores of an anodic alumina layer being filled with an aqueous solution to the pores being filled with an organic composition, in order to completely fill the pores of an anodic alumina layer (Abstract; par. 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the oil in Wang's coating to completely fill the lumens of the outer layer pores because Wang demonstrates that outer layer pores that are completely filled with the lubricant are appropriate for his product.  It further would have been obvious to employ vacuum impregnation or to utilize one or more solvent bridges to complete this task because Heppekausen and Geyer respectively teach that these methods are effective and useful for completely filling the pores of an anodic alumina layer with a desired composition.  



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang alone, or, optionally, in view of Heppekausen or Geyer, as applied above, and further in view of Aizenberg (US PG Pub. No. 2014/0147627) and/or Barbier (US PG Pub. No. 2014/0110263). 
Regarding claim 30, the teachings of the cited prior art differ from the current invention in that none explicitly teaches coating the walls of the pores of Wang's coating with polytetrafluoroethylene ("PTFE").  However, Wang does teach that his anodic alumina layer is modified with a fluorocarbon layer that provides the coating with low-surface energy fluorocarbon groups that make the structure highly repellant to water and that the modified surface is further infused with a fluorocarbon lubricant (p. 160, left col.; 162, right col.; 163, left and right col.).  In effect, Wang creates a fluorocarbon surface onto/into which the lubricant is applied, which he refers to as a "slippery liquid-infused porous surface" ("SLIPS") (Abstract).  Aizenberg further teaches SLIPS system that includes a porous surface infused with a lubricant (Abstract). Among the porous surfaces Aizenberg teaches are suitable for infusion with a lubricant is a porous PTFE filter (par. 167).  Barbier further teaches conformally coating the pores of an anodic alumina layer with a layer of PTFE in order to render the layer superhydrophobic and to create a continuous, low-surface energy layer (par. 70-72).  Accordingly, it would have been obvious to one of ordinary skill in the art to conformally coat the pores (including their walls/sidewalls) of Wang's porous anodic alumina layer with PTFE because PTFE is a suitable material for forming surfaces in SLIPS materials and in order to create a . 

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the limitation requiring that the pores contain liquid oil in a quantity sufficient to eliminate air therefrom distinguishes the claimed invention over Wang because Wang does not actually demonstrate such a structure but, rather, only presents an idealized drawing where a porous alumina coating's pores are completely filled with oil.  Applicant has also pointed to evidence from the instant specification to support the position that Wang's product, absent other procedural steps, would only include partially-oil-filled pores rather than fully-filled pores.  However, as discussed above, it is unclear how much oil is actually required to be present in the pores recited in claim 1 and quantities of oil that are sufficient to eliminate at least some air are considered herein to meet the claim limitation.  Additionally, although the evidence Applicant points to is appreciated, it is noted that the structures of Figures 2B and 2C are formed with a different surface modification material (i.e. PTFE vs. Wang's PFDS), possibly a different oil type (i.e. an unspecified perfluorinated oil vs. Wang's PFPE), and a different deposition method (i.e. dipping vs. Wang's dropping and tilting) from those of Wang.  Therefore, the evidence is not persuasive because it is not sufficiently comparable to Wang and does not prove that Wang's system would lack fully-filled pores.  Furthermore, it would have been obvious for the reasons discussed above to 
Applicant's arguments regarding the patentability of new claims 31-41 are moot because the claims, being directed to a materially different product that Applicant explicitly describes as an intermediate to the product of originally-elected claims 1-11, are withdrawn as not being directed to the originally-presented and elected invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784